UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event report)January 25, 2013 Severn Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-49731 52-1726127 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 200 Westgate Circle, Suite 200, Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) (Former name or former address, if change since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On January 25, 2013 Severn Bancorp, Inc. issued a press release announcing financial results for the quarter ended and year ended December 31, 2012.A copy of this press release is being furnished as Exhibit 99.1 to this report. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits: 99.1 Press Release of Severn Bancorp, Inc., dated January 25, 2013 announcing financial results for the quarter ended and year ended December 31, 2012. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Severn Bancorp, Inc. Dated: January 25, 2013 By:/Alan J. Hyatt/ Alan J. Hyatt, President
